Citation Nr: 0942086	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in January 2004 and July 
2005 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above.  

This claim was previously before the Board in November 2008, 
at which time the claim was remanded for additional 
evidentiary development, to include obtaining additional 
evidence and scheduling the Veteran for a VA examination.  
All requested development has been conducted; however, for 
reasons explained below, the Board finds an additional remand 
is necessary.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In November 2008, the Board remanded this claim in order for 
the RO to obtain treatment records from the VA Medical Center 
in Spokane, Washington, dated from February 2007 to the 
present, and to schedule the Veteran for a VA traumatic brain 
injury examination.  VA outpatient treatment records dated 
from November 2007 to January 2009 have been associated with 
the claims file. 

With respect to the VA examination, the examining physician 
was requested to determine whether the Veteran has a 
traumatic brain injury from a motor vehicle accident in 1981.  
The examining physician was also requested to attempt to 
separate the Veteran's residual symptoms of traumatic brain 
injury that were incurred from the 1981 motor vehicle 
accident from any residual symptoms that were incurred from a 
motor vehicle accident in 1995.

The Veteran was afforded a VA examination in March 2009, and 
the examiner determined that, based upon the evidence of 
record, she did not believe the Veteran suffered a traumatic 
brain injury from the 1981 motor vehicle accident.  However, 
the examiner noted that records from the 1995 accident were 
not included in the claims file, except for a head CT scan.  
She stated that, in order to give a valid and objective 
opinion regarding the nature of any head trauma resulting 
from the 1995 accident, she needed to review medical records 
and paramedic reports from the actual motor vehicle accident.  

Since the March 2009 VA examination, the Veteran has 
submitted medical records from the Deaconess Medical Center, 
which include medical records from the motor vehicle accident 
in 1995.  Therefore, in order to ensure substantial 
compliance with the orders in the November 2008 Board remand, 
the Board finds an additional remand is necessary in order to 
afford the VA examiner an opportunity to review the medical 
records from the 1995 accident and provide an addendum to her 
previous report.  

In addition to the foregoing, the Board notes that the 
Veteran recently submitted a statement to the Board 
requesting a video conference hearing before the Board.  See 
September 2009 VA Form 21-4138.  Considerations of due 
process mandate that the Board may not proceed with review of 
the claim on appeal without affording the Veteran an 
opportunity for the requested hearing.  As such, in October 
2008, the undersigned Veterans Law Judge granted the 
Veteran's motion for the scheduling of a video conference 
hearing at the RO.  Therefore, a remand is required for the 
scheduling of a video conference hearing.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.	Request that the medical professional 
who conducted the March 2009 VA 
traumatic brain injury examination 
review the claims file, particularly 
the medical records from the Deaconess 
Medical Center recently submitted by 
the Veteran, and provide an addendum to 
the previous report which answers all 
questions that were unable to be 
answered at the March 2009 VA 
examination (if possible).  The 
addendum should also indicate if the 
new evidence changes any opinion 
previously offered in the March 2009 VA 
examination report.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

3.	Schedule the Veteran for a video 
conference hearing at the RO, in 
accordance with the procedures set 
forth at 38 C.F.R. § 20.700(a), 20.704 
(2009), as per the Veteran's request, 
in the order that the request was 
received, and as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


